—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeals are from (1) a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated October 2, 1998, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted *426the crimes of attempted robbery in the second degree, assault in the second degree, assault in the third degree, and menacing in the third degree, and (2) an order of disposition of the same court, dated October 28, 1998, which, upon the fact-finding order, adjudged the appellant to be a juvenile delinquent and placed her with the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the appeal from the fact-finding order is dismissed, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appeal from the fact-finding order must be dismissed as no appeal lies from such an order as of right and leave to appeal has not been granted (see, Family Ct Act § 1112 [a]). The issues raised on the appeal from the fact-finding order are brought up for review and have been considered on the appeal from the order of disposition (see, Family Ct Act § 1118; CPLR 5501 [a] [1]; Matter of Aho, 39 NY2d 241, 248).
The Family Court properly held that the victim had an independent source for her in-court identification of the appellant (see, People v Quinitchett, 210 AD2d 438; People v Buchanon, 186 AD2d 864; People v Rodriguez, 137 AD2d 847).
The appellant was not deprived of the effective assistance of counsel (see, People v Benevento, 91 NY2d 708). Bracken, J. P., Ritter, Altman and McGinity, JJ., concur.